Title: Englehart Cruse to Thomas Jefferson, 3 July 1813
From: Cruse, Englehart
To: Jefferson, Thomas


            
              Dear Sir Saint mareys July 3th 1813
              hearing of the Repeated Barbarrities Committed by the Ship   of the Enemy on of ower Defenceless towns, I felt sorely for the same, and tried My tallent whether I might not discover Some plan by which we might not Counteract those Savage Cruelteys, I Acordingly Invented the Inclosed plan; a faint drauft of which with a specification, I take the Libberty to transmit and Submit, to your Judgement, your pattriotism I make no doupt will Contanence the same, and hand it over to the propper Authorrities, Shold you Aprove of it, wich Shold it be the Means of disarming the Brttish thunder as It regards ower Seaports, I shall think myself Suffitiently Rewarded,I shold not have given you the trouble of it had I Been Aquainted with the Pressident of the united states or Aney other tried friend of ower Cuntry, and you probaly have forgot me, as fortune has placed me in this Remote Corner of the union where I still spend my tallents in the steam Buissness
			 with Considderable sucsess of Late years, but you will no doupt Recolect me by Repeating the Lasts Clause of an Introduterry Letter given me to you by Doctor James Mchenrey, which was … his Cientific Acquirements are not Maney, but his Natturrel tallents are verrey Considderable, I rite this to you that you may see what ower soil produses
			 without the help of Culture … your gennerrossity will I hope pardon My freedom, as also Exquse My scollership as it Regards my Riting, as I found it not safe to make my Sending you this known, Least it wold not find its way to you, and if you will Condecend to Let me know by a Line whether you have received this you will Confer a Lasting obligation on your Sincere friend & humble Servant
              Englehart
                  Cruse
            
            
              NB you was Secratary of state in filadelphia and I Lived in Baltimore at the time I handed you the Letter of Introduction
              E. C
            
          